                            UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                   DEL RIO DIVISION


 UNITED STATES OF AMERICA                      §   CASE NO. 2:19-CR-01458(1)-AM
            Plaintiff,                         §
                                               §   JUDGE: ALIA MOSES
                                               §
 vs.                                           §   MAGISTRATE JUDGE: VICTOR R.
                                               §   GARCIA
                                               §
 SHAWN DEWAYNE JOHNSON                         §
          Defendant.                           §


                                   NOTICE OF CONFLICT


       NOTICE IS HEREBY GIVEN that the undersigned attorney is scheduled for trial in the

matter of Bolton v. City of Austin, No. 1:17-cv-00077, during the August term in the Western

District of Texas. As such, the undersigned attorney respectfully requests that no hearings be set

in this matter during the month of August. A motion to continue the presently scheduled trial is

being filed separately.




                                          Respectfully submitted,


                                          /s/ Daphne Pattison Silverman
                                          Daphne Pattison Silverman
                                          TBN 06739550
                                          Silverman Law Group
                                          501 N. IH 35
                                          Austin, Texas 78702
                                          512-975-5880
                                          daphnesilverman@gmail.com
                                          Attorney for Defendant
                                 CERTIFICATE OF SERVICE

        I, Daphne Pattison Silverman, do hereby certify that on this the 16th day of July, 2019, a
true and correct copy of the foregoing document was served on all parties of record via electronic
service.


                                     /s/ Daphne Pattison Silverman
                                     Daphne Pattison Silverman
                                     Attorney for Defendant




                                                2
